     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                        SACRAMENTO DIVISION

12
                                                         )       Case No.: 2:15-cv-02651-DMC
13   SHIRLEY MARTINEZ,                                   )
                                                         )       JOINT STIPULATION AND ORDER TO
14                   Plaintiff,                          )       MODIFY SUPPLEMENTAL BRIEFING
                                                         )       DEADLINE FOR RESPONSE TO
15          vs.                                          )       PLAINTIFF’S MOTION FOR
     NANCY A. BERRYHILL,                                 )       ATTORNEYS FEES PURSUANT TO
16   Acting Commissioner of Social Security,             )       EQUAL ACCESS TO JUSTICE ACT
                                                         )       (DKT 34).
17                                                       )
                     Defendant.                          )
18                                                       )
19
20           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
21   that the time for responding to Plaintiff’s Motion for Attorneys Fees Pursuant to Equal Access to

22   Justice Act (EAJA) be extended for thirty additional days from May 6, 2019 to June 6, 2019,
23   with Plaintiff’s reply due, on or before June 20, 2019. This is Defendant’s second request for

24   extension to modify the briefing schedule for Plaintiff’s EAJA Motion. Good cause exists to

25   grant the request for extension. Counsel for Defendant has had multiple family deaths in the
26   recent weeks and was out on leave. Counsel for Defendant also has been out on intermittent sick

27   leave due to her ongoing health issues. In addition, Counsel for Defendant is expected to be out
28   the first week of May to take care of her elderly mother following her surgery. Defendant makes

     Joint Stipulation for Extension of Time and PO; 2:15-cv-02651-DMC

                                                             1
 1   this request in good faith and is still attempting to resolve the matter without further motion
 2   practice. As such, the proposed new deadline for Defendant’s response to Plaintiff’s EAJA
 3   Motion shall be on or before June 6, 2019, and Plaintiff’s reply, if any, shall be on or before
 4   June 20, 2019.
 5
 6                                                     Respectfully submitted,
 7
     Dated: May 1, 2019                                /s/ *John Johnson
 8
                                                       (*as authorized by email on April 30, 2019)
 9                                                     JOHN JOHNSON
                                                       Attorney for Plaintiff
10
11
     Dated: May 1, 2019                                MCGREGOR W. SCOTT
12
                                                       United States Attorney
13                                                     DEBORAH LEE STACHEL
                                                       Regional Chief Counsel, Region IX
14                                                     Social Security Administration
15
16                                            By       /s/ Tina L. Naicker
                                                       TINA L. NAICKER
17                                                     Special Assistant U.S. Attorney
                                                       Attorneys for Defendant
18
19   .

20                                                    ORDER
21   APPROVED AND SO ORDERED NUNC PRO TUNC TO MAY 6, 2019:
22
23
     Dated: May 15, 2019
24                                                            ____________________________________
                                                              DENNIS M. COTA
25                                                            UNITED STATES MAGISTRATE JUDGE

26
27
28

     Joint Stipulation for Extension of Time and PO; 2:15-cv-02651-DMC

                                                          2
